KRAFT, District Judge.
Examination of relator’s petition for writ of habeas corpus and the supporting exhibits discloses that relator’s petition to the Supreme Court of Pennsylvania for allowance of an appeal from the order and judgment of the Superior Court of Pennsylvania was filed out of time and was denied for that reason. In our view relator’s failure timely to file his application for allowance of appeal with the Pennsylvania Supreme Court, constitutes a failure to exhaust relator’s State remedies and so precludes the grant of the writ of habeas corpus now sought. Cf. United States ex rel. Peckham v. Ragen, 7 Cir., 241 F.2d 318. Accordingly, we enter the following
Order
Now, October 12, 1961, it is ordered and decreed that relator’s petition for writ of habeas corpus is dismissed and the writ denied.